Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1,3-6,8,10-16,18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation is, wherein the first and second market participants are anonymous to one another, is a vague and indefinite as to how and if it limits the claimed system.  The only teaching in the specification is at paragraph [0022].     
 Accordingly, the disclosed embodiments implement a centralized compression so as to anonymously resolve nettable or consolidatable positions across portfolios according to the criteria specified by each market participant. In this manner, portfolio margin requirements and/or transactional fees associated therewith may be reduced without compromising the economic purpose desired by each trader for their portfolio


In the claims, the limitation by the data transaction processing system based on the resolving, the data record of the identified at least one position of the first and/or second portfolios in the portfolio database whereby a margin requirement and/or a transactional fee associated with the associated first and/or second portfolio and a data size of the first and/or second associated portfolio is reduced thereby while a risk profile, as a function of remaining positions in the first and/or second associated portfolio, is unchanged, a computational burden on transactional, data processing and storage requirements being reduced thereby is vague and indefinite as the standard for which to measure it is not claimed. 

In the amended claims, “and therefore the at least one position of the second portfolio and the at least one position of the first portfolio are coupled together and each cannot be modified without affecting the others” is indefinite in scope.   

Given one definition of coupling 1: the act of bringing or coming together : PAIRING specifically, the coupling is descriptive. Given another definition, suggested by the specification, the phrase "coupled with" is defined to mean directly connected to or indirectly connected through one or more intermediate components. Such intermediate components may include both hardware and software based components. Clarification is requested*

*satisfaction of this according to the specification definition will over come the 101 rejection. 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3-6,8,10-16,18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to " netting and consolidation trades" without significantly more.

The rejection of paper 9/28/2020 is incorporated by reference. 

Abstract Idea; 

The applicant argues that the claims describe a process of that may be used in the specific environment of an anonymized data transaction processing system to allow market participants to automatically “[minimize] risk and/or transactional fees associated with a portfolio of bilateral positions without substantially altering a risk profile thereof.”  The examiner disagrees as the claims fall within  a judicial exception of a economic mathematical concepts, certain methods of
organizing human activity such as a fundamental economic practice, or
mental processes). MPEP § 2106.04(a).

Practical Application

The applicant argues that  the current claims are integrated into a practical application of automatically identifying and resolving offsetting positions across multiple portfolios of anonymized participants according to user defined criteria in an anonymized transaction processing system to reduce one or more positions stored therein without identifying the affected participants to each other, resulting in a reduction of inter-dependent positions. The examiner agrees with the applicant in part and if the technology/architecture were claimed consistent with this argument the rejection would be withdrawn. 

Inventive Concept 

The applicant argues that the combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for automatically identifies and resolves offsetting positions across multiple portfolios according to user defined criteria in an anonymized transaction processing system to reduce one or more positions stored therein without identifying the affected participants to each other, the examiner agrees with the applicant in part and if the technology/architecture were claimed consistent with this argument the rejection would be withdrawn

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant  can be reached on 571-270-0160.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698